Citation Nr: 0717116	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently rated as 20 percent 
disabling.

Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently rated as 20 percent 
disabling.

Entitlement to a compensable rating for impotence.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has not required 
regulation of his activities.

2.  Peripheral neuropathy of the veteran's right lower 
extremity more nearly approximates moderate incomplete 
paralysis of the sciatic nerve than moderately severe 
incomplete paralysis.

3.  Peripheral neuropathy of the veteran's left lower 
extremity more nearly approximates moderate incomplete 
paralysis of the sciatic nerve than moderately severe 
incomplete paralysis.

4.  The veteran does not have deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  The criteria for an evaluation in excess of 20 percent 
for  peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for  peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for a compensable evaluation for impotence 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the pertinent facts with respect to the 
claim for a compensable rating for impotence are not in 
dispute and the law is dispositive.  Consequently, there is 
no additional evidence that could be obtained to substantiate 
the claim, and no further action is required to comply with 
the VCAA or the implementing regulation.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

With respect to the veteran's other claims, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
August 2003, prior to its initial adjudication of the claims.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain the evidence on the veteran's behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that increased 
ratings are not warranted.  Consequently, no effective dates 
for increased ratings will be assigned, so the failure to 
provide notice with respect to that element of the claims was 
no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.


II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  In this regard 
the Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a November 2001 rating decision, service connection was 
granted for the veteran's diabetes mellitus and a 20 percent 
disability evaluation was assigned, effective May 4, 2001.  
In the same rating decision, service connection was granted 
for the veteran's peripheral neuropathy of the lower 
extremities and for impotence.  Separate 10 percent 
disability evaluations were assigned for each of the 
veteran's lower extremities, and a noncompensable evaluation 
was assigned for his impotence, all effective May 4, 2001.  
In a November 2002 rating decision, increased ratings of 20 
percent were granted for the veteran's peripheral neuropathy, 
effective August 8, 2002.  The veteran's current claims for 
increased ratings were received in June 2003.  

In August 2003 the veteran was provided a VA examination to 
determine the severity of his diabetes mellitus.  Although 
the claims folder was not available at this examination, the 
veteran reported that he began taking oral hypoglycemic 
agents to treat his diabetes in 1999 and in approximately 
December 2001 he began taking insulin.  He reported a history 
of diabetic neuropathy and diabetes-related skin problems.  
The diagnosis was insulin-requiring diabetes mellitus, under 
fairly good control.  

The veteran has been provided several VA examinations with 
respect to his peripheral neuropathy of the lower 
extremities.  In August 2003, he was noted to have a 
generalized absence of deep tendon reflexes and distal 
sensory loss for pain and touch in a pattern consistent with 
peripheral neuropathy.  The veteran was able to walk 25 to 40 
feet before developing cramps in his legs and the examiner 
found that this was consistent with intermittent claudication 
and a vascular problem in the legs.  The examiner found that 
the weakness in the veteran's legs was not due to extreme 
worsening of the peripheral neuropathy.  The veteran was also 
afforded an October 2003 VA examination during which he 
stated that his peripheral neuropathy affected both his legs 
from the knees down and caused a loss in sensation as well as 
pain.  Due to the pain in his legs, he was ordered a 
wheelchair by his doctor.  At his most recent VA examination 
in December 2003, upon physical examination, the examiner 
observed that peripheral pulses in the lower extremities were 
present and symmetric, but weak and about 50 percent of 
normal.  Edema was noted in both lower extremities with 
evidence of venostatis that was moderately severe.  The 
diagnosis was very mild peripheral neuropathy of the lower 
extremities due in equal parts to cigarette smoking, 
hypertension, and diabetes.  The examiner found that the 
veteran's symptoms did not correlate with his disease.  

The December 2003 VA examination also addressed the severity 
of the veteran's impotence.  The examiner noted that the 
veteran had previously undergone four penile pumps 
implantations with three resulting in complications and 
removal.  The physical examination showed evidence of prior 
penile prosthesis implantation and the remainder of the 
genitourinary examination was negative.  The diagnosis was 
multifactoral erectile dysfunction related in equal parts to 
cigarette smoking, hypertension, and diabetes with a 
successful penile implant allowing for vaginal intercourse 
but not ejaculation.

Also of record are VA outpatient treatment records showing 
that the veteran's diabetes is treated with insulin and he 
has had no episodes of hypoglycemia.  Electromyography 
studies in April 2005 and November 2003 showed that his lower 
extremities had a low normal range of nerve conduction 
velocity of both peroneal nerves.


III.  General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


IV.  Analysis

A.  Diabetes Mellitus

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2006).

The medical evidence of record demonstrates that the 
veteran's diabetes is controlled through insulin and 
regulation of his diet.  The Board notes that neither the 
August 2003 VA examination report nor the VA outpatient 
treatment records reflect that regulation of his activities 
is required because of his diabetes.  In sum, the evidence 
shows that the veteran's diabetes mellitus does not more 
nearly approximate the criteria for 40 percent rating than 
those for a 20 percent rating.

B.  Peripheral Neuropathy of the Lower Extremities

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The medical evidence of record shows that the peripheral 
neuropathy in both lower extremities is not more than 
moderate.  In fact, at the most recent VA examination, the 
examiner found that the veteran had only very mild peripheral 
neuropathy of the lower extremities.  In addition, the August 
2003 VA examiner concluded that the weakness in the veteran's 
legs was not due to extreme worsening of his peripheral 
neuropathy, but was instead due to several factors such as 
chronic obstructive pulmonary disease and intermittent 
claudication.  Finally, VA nerve conduction studies from 
April 2005 and November 2003 showed that the veteran's 
peroneal nerves had a low range of normal conduction 
velocity.  Therefore, the Board concludes that the currently 
assigned ratings of 20 percent are appropriate.

C.  Impotence

The veteran has been granted service connection for 
impotence.  This disability has been rated by analogy under 
the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522, 
which pertains to deformity of the penis with loss of 
erectile power.  Under this code, a 20 percent rating is 
warranted for deformity of the penis with loss of erectile 
power.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Thus, the essential question in this case is whether the 
veteran has penile deformity because loss of erectile power 
alone is not sufficient to establish the veteran's 
entitlement to a compensable rating.  In the Statement of the 
Case, the veteran was informed that the presence of penile 
deformity is required to substantiate his claim.  The veteran 
was afforded a VA examination to determine if penile 
deformity is present, and it disclosed that there was no 
deformity of the penis.  In fact, the veteran has not alleged 
that he has penile deformity, and it is clear that he does 
not.  The sole basis of the veteran's claim is that he has 
erectile dysfunction with an inability to have sex.  Thus, it 
appears that the pertinent facts are not in dispute and the 
law is dispositive.  Consequently, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.

Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity  is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to a compensable rating for impotence is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


